DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Response to Amendment
The amendment filed on 05/12/2021 under 37 CFR 1.312 has been entered.  Claims 1, 6-17, and 21-23 are allowed.
Claim Interpretation
In claim 1, “a Class A surface finish” is given the scope of “a surface substantially free of visible defects” as set forth in [0060] of Applicant specification.
Allowable Subject Matter
Claims 1, 6-17, and 21-23  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest art of record, Porter (US 6551540) teaches:
A method of reducing surface imperfections in an injection molded part (Col 1, ln 41-45), comprising:
injecting a first thermoplastic polymer into a first cavity (Fig 4; Col 2, ln 45-63);
forming a ribbed structure comprising ribs in the first cavity (Fig 2: ribs 28), wherein each rib in the ribbed structure includes a microstructure on an outer portion of a rib (Fig 2: sink holes 30, front face 26; Col 2, ln 17-36); and
reducing the surface imperfections in the part by overmolding a layer formed in a second cavity onto a portion of a rib by injecting a second thermoplastic polymer into the second cavity, wherein the overmolding occurs at an interface between the layer and the ribbed structure (Fig 3, 5: material 32; Col 2, ln 45-63),
wherein the interface is disposed on an outer portion of a rib including the microstructure (Fig 2,3: front face 26), 
wherein the part has a Class A surface finish (Col 1, ln 18-19).
Porter does not teach wherein the microstructure of the ribbed structure remains unfilled with the first thermoplastic polymer or the second thermoplastic polymer.
Kaneishi et al. (US 5403647) hereinafter Kaneishi teaches using gas assisted injection molding to form a hollow portion 30 at the base of a rib to prevent sink marks (Fig 1a, 1b: thick wall portion 20, hollow portion 30; col 5, ln 22-30; Col 6, ln 36-col 7, ln 14).
Kaneishi does not teach forming the hollow portion 30 from an unfilled microstructure.
Since the prior art does not teach each and every limitation, either alone or in combination, claim 1 is allowed.
Claims 6-17 and 21-23 are allowed due to dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bald (US 2012/0315441) teaches a method of overmolding to prevent sink marks in injection molding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743